Citation Nr: 0218301	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  98-16 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
for a low back disability for the periods August 25, 1997 
to October 18, 1998, and from January 1, 1999.

2.  Entitlement to a compensable evaluation for a right 
knee disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from February 1990 to 
October 1995.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
disabilities of the low back and right knee, each 
noncompensably evaluated.  The veteran appealed with 
respect to the initial RO ratings assignments.  
Jurisdiction over his appeal has since been transferred to 
the St. Petersburg, Florida, RO.  

During the pendency of this appeal the RO has amended the 
ratings assigned to the veteran's low back disability.  He 
is now assigned a 20 percent rating for the period August 
25, 1997, to October 18, 1998; a 100 percent rating 
pursuant to 38 C.F.R. § 4.30 (2002) for the period October 
19, 1998, to December 31, 1998; and a 20 percent 
evaluation beginning January 1, 1999.  Although the RO 
granted a higher evaluation for the low back disability, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a, "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The veteran has not withdrawn 
his appeal with respect to the propriety of the ratings 
assigned to his low back.  Moreover, this case falls 
within the situation contemplated in Fenderson v. West, 
12 Vet. App. 119, 126-28 (1999) (in cases where an 
initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based 
on the facts found during the appeal period).  As such the 
issue of entitlement to an evaluation in excess of 20 
percent for a low back disability for the periods 
August 25, 1997, to October 18, 1998, and from January 1, 
1999, remains in appellate status and is discussed in the 
remand portion of this decision.



FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  Right knee disability is not objectively manifested by 
any pathology; the evidence shows no motion limitation, 
instability, subluxation or arthritis at any point during 
the appeal period.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the claim decided herein.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the claim decided herein was most recently considered 
by the RO.  The record reflects that through the statement 
of the case, supplements thereto, the Board's remand, and 
a May 2001 letter from the RO, the veteran has been 
informed of the VCAA, the evidence and information 
necessary to substantiate his claim, the information 
required from him to enable the RO to obtain evidence on 
his behalf, the assistance that VA would provide in 
obtaining evidence and information on his behalf, and the 
evidence that he should submit if he did not desire VA 
assistance in obtaining such evidence.  Therefore, the 
Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Moreover, the veteran has been afforded appropriate VA 
examinations of his right knee and the claims file 
contains identified VA and private treatment records.  
Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and 
there are occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 
percent evaluation if flexion is limited to 45 degrees, a 
20 percent evaluation if flexion is limited to 30 degrees 
or a 30 percent evaluation if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 
percent evaluation if extension is limited to 10 degrees, 
a 20 percent evaluation if extension is limited to 15 
degrees, a 30 percent evaluation if extension is limited 
to 20 degrees, a 40 percent evaluation if extension is 
limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.

VA General Counsel opinions have provided that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and a veteran also has arthritis with limitation of 
knee motion which at least meets the criteria for a 
noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  See VAOPGCPREC 9-98 (August 14, 1998) 
(63 Fed. Reg. 56,704 (1998)); VAOPGCPREC 23-97 (July 1, 
1997) (62 Fed. Reg. ,604 (1997)).

Factual Background

Service medical records reflect that the veteran 
complained of right knee problems on multiple occasions, 
and that chondromalacia was diagnosed.  In a decision 
dated in February 1998, the RO granted service connection 
and assigned a noncompensable evaluation for right knee 
chondromalacia.  The report of VA examination dated in 
June 1998 shows that there was no evidence of active right 
knee pathology and that X-rays taken at that time were 
negative for right knee abnormalities.  At the time of VA 
examination conducted in June 1999, the veteran 
demonstrated right knee motion from zero degrees extension 
to 135 degrees flexion and varus and valgus testing was 
noted to be stable.  Also, Lachman's and McMurray's signs 
were negative, as was anterior and posterior drawer 
testing.  There was no evidence of tenderness to 
palpation.  X-rays were negative.  The stated diagnostic 
impressions did not include note of any right knee 
pathology. 

The veteran reported for a VA examination in February 
2002.  The examiner reviewed the claims file.  The 
examiner noted that the veteran had had no right knee 
treatment since approximately 1995.  The veteran expressed 
the opinion that his right knee symptoms were due to his 
back problems.  He complained of numbness in the right 
thigh and knee area, but denied any pain in the knee joint 
itself.  He denied having missed time for work due to knee 
symptoms.  The examiner noted that the veteran did not 
appear to be in any acute or chronic distress.  He walked 
with a normal gait, without limping or listing to the 
side.  He could squat fully on the right knee and 
examination revealed no tenderness and no evidence of 
joint effusion or synovial thickening about the right 
knee.  There was no localized tenderness over the joint 
spaces or on patellar compression.  The patellar 
apprehension sign was negative.  The veteran evidenced a 
full range of painless motion of the right knee without 
any evidence of crepitation.  The collateral and cruciate 
ligaments were intact and stability was normal, without 
evidence of subluxation or lateral instability.  The 
veteran had 5/5 muscle power in flexion and extension 
without evidence of atrophy.  There was some hypesthesia 
from the right thigh to the lateral knee joint line.  X-
rays of the right knee were normal.  The examiner opined 
that the veteran was not suffering from any primary knee 
pathology and that there was no evidence of weakened 
movement, pain, fatigue, loss of coordination or 
restriction of movement due to the knee.  Paresthetica 
affecting the right thigh was discussed as related to the 
veteran's back disability.

Analysis

The competent and probative medical evidence in this case 
consistently fails to demonstrate any objective 
manifestations of right knee disability warranting 
assignment of a compensable rating.  X-rays show no 
arthritis in the right knee to warrant consideration of a 
compensable rating under Diagnostic Codes 5003, 5010.  The 
veteran also retains a full range of knee motion, without 
evidence of tenderness, pain, atrophy, incoordination, 
weakness, etc.  The competent medical evidence also shows 
the veteran's right knee joint is stable, without signs of 
instability or subluxation to meet the criteria for a 
compensable evaluation under Diagnostic Code 5257.  In sum 
the evidence demonstrates that the veteran's right knee 
disability is productive of no symptoms or functional 
impairment.  Therefore, it is appropriately evaluated as 
noncompensably disabling.





ORDER

Entitlement to a compensable evaluation for a right knee 
disability is denied.


REMAND

The veteran claims entitlement to an evaluation in excess 
of 20 percent for a low back disability for the period 
August 25, 1997, to October 18, 1998, and from January 1, 
1999.  His current evaluation is pursuant to Diagnostic 
Code 5293.  

In its October 2000 remand, the Board requested an 
examination to determine the nature, severity and duration 
of both orthopedic and neurologic manifestations of the 
veteran's low back disability.  It was particularly noted 
that past examination reports failed to adequately comment 
on the existence and degree of orthopedic and/or 
neurologic functional impairment on repeated use and 
during flare-ups, expressed in terms of additional motion 
limitation.  

Although the veteran reported for VA orthopedic and 
neurologic examinations in July 2002, effective September 
23, 2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The revised diagnostic 
code now provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post-operatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  Both the old and the 
revised version of this diagnostic code should be 
considered as potentially applicable by the RO.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran has not been notified of the change or given 
the opportunity to provide evidence or argument specific 
to the new criteria, nor has the RO had opportunity to 
consider the veteran's claim in light of the revised 
diagnostic code.  Thus, to avoid potential prejudice to 
the veteran, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and request him to identify all VA and 
non-VA health care providers who 
possess records, not already associated 
with the claims folder, pertaining to 
treatment or evaluation of his service-
connected low back disability in or 
since August 1997.  After securing any 
necessary authorization, the RO should 
obtain identified records.

2.  Then, the RO should schedule the 
veteran for an examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the service-connected 
low back disability.  The examiner must 
review the claims folder before 
completing the examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify 
any objective evidence of pain and 
to assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the 
extent possible the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use should be 
assessed in terms of additional 
degrees of limitation of motion.  

The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of 
limitation of motion on repeated 
use or during flare-ups.  If this 
is not feasible, the examiner 
should so state.  

The examiner should specifically 
identify any evidence of 
neuropathy due to the service-
connected disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle 
jerk.  In addition, the examiner 
should elicit history concerning 
the frequency and duration of 
incapacitating episodes 
necessitating bed rest and 
treatment by a physician.  The 
examiner should also provide an 
opinion concerning the impact of 
the disability on the veteran's 
ability to work.  The rationale 
for all opinions expressed should 
also be provided.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record and readjudicate the issue 
on appeal, to include consideration of 
the former and revised criteria for 
evaluating intervertebral disc 
syndrome.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
attorney should be furnished a 
supplemental statement of the case.  
That supplemental statement of the case 
should include a recitation of the 
recent regulatory amendments pertinent 
to the evaluation of intervertebral 
disc syndrome, a recitation of the 
evidence considered in readjudicating 
the claim, and the reasons and bases 
for the determination as to the 
propriety of assigned ratings.  The 
veteran and his attorney should be 
given the appropriate period of time to 
respond to the supplemental statement 
of the case.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if in order.  No action is required on the 
part of the veteran or his attorney until further notice 
is received.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



